Citation Nr: 0605637	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-27 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment.

2.  Entitlement to specially adapted housing or special home 
adaptation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant had active military service from 
November 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Cheyenne, Wyoming, Regional Office 
(RO).  In a February 2002 rating decision, the RO denied the 
claim of entitlement to automobile and adaptive equipment or 
for adaptive equipment only.  In an October 2003 rating 
decision, the RO denied the claim of entitlement to specially 
adapted housing or special home adaptation.  The veteran 
ultimately perfected appeals of those decisions.  

In September 2005, the veteran appeared at the RO and 
testified at a Travel Board hearing conducted by the 
undersigned Veterans Law Judge.  The transcript of that 
hearing has been associated with the claims file, and the 
case is now ready for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims entitlement to a certification of 
eligibility for financial assistance in the purchase of one 
automobile or other conveyance and of basic entitlement to 
necessary adaptive equipment, and entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or special home adaptation.  See 38 
C.F.R. §§ 3.808, 3.809, 3.350(a)(2) (2005).

A certification of eligibility for financial assistance in 
the purchase of an automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following:  (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2005).

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; nor had 
the veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a); and 
(b) the veteran is entitled to compensation for permanent and 
total disability which is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a (2005).

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
veteran is entitled to compensation for permanent and total 
disability due to:  (1)  The loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (2)  
Blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3)  The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (4)  The loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (2005).

The veteran has not advanced the contention that his service-
connected disabilities have resulted in the loss or permanent 
loss of the use of one or both hands, or permanent impairment 
of vision of both eyes, as contemplated by the regulations, 
and the Board has not identified any evidence to that effect.  
There has not been an allegation of ankylosis of the knees or 
hips, and the record does not show that that is the case.  

Rather, the veteran stated at his hearing before the Board he 
had some use of both legs, but that taken together the loss 
from his service-connected disabilities had caused greater 
loss of use than of one leg, thereby rendering him eligible 
to the benefit sought on appeal.  The veteran's combined 
service-connected disability compensation evaluation is 100 
percent.  With respect to his lower extremities, his service 
connected disabilities include bilateral knee arthroplasty 
(replacements), varicose veins, and scarring from 3rd degree 
burns over both lower extremities.  He contends that due to 
his service-connected disabilities he has lost the use of his 
lower extremities so as to preclude locomotion without 
regular and constant use of a wheelchair, walker or cane so 
as to qualify for adaptive housing and an adapted automobile.  
The veteran also testified that he would need to make such 
changes in his home with or without VA assistance.  

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. §§ 3.350(a)(2) and 4.63 (2005) as that condition where 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 of what is 
deemed as constituting loss of use of a foot include 
extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches or more.  

In the substantive appeal submitted in January 2003, the 
veteran stated that his primary VA treating physician has 
certified that the veteran is in need of special adaptive 
housing.  Such medical statement referenced by the veteran in 
his substantive appeal is not of record and would b e 
pertinent to the appeal.  

Further, the veteran was afforded a VA examination in 
September 2003 for the purpose of determining whether he met 
the criteria for an adaptive automobile and/or adaptive 
housing.  Although the report of the examination documented 
some of the pathology associated with the veteran's service-
connected disabilities, it did not specifically address the 
criteria intrinsic to the issues on appeal.  For example, the 
report indicated that the veteran was unable to maintain 
balance to stand on one leg, yet it also indicated that he 
had arrived at the clinic without the use of any ambulation 
aids.  The veteran stated, however, that he frequently used a 
cane or crutches when his tendency to fall was worse.  
Critically, there was no determination made as to whether the 
veteran's performance of such acts as balance and propulsion 
could be accomplished equally well by an amputation stump 
with prosthesis, such that it would equate his disability to 
that of "loss of use" of a foot as defined at 38 C.F.R. §§ 
3.350(a)(2) and 4.63.

Given that the level and nature of impairment that the 
veteran has are essential to the current appeal (including 
whether that impairment could equate to "loss of use" of a 
foot), and that the question is a medical one, further 
examination regarding the extent of the veteran's disability 
picture would be helpful.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991); 38 U.S.C. § 5103A(d) (West 2002).  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
identify the approximate date and the name 
of the primary VA treating physician who, 
according to the veteran, certified that 
the veteran was in need of special 
adaptive housing.  Copies of the veteran's 
recent VA treatment reports not already of 
record, to include any time period to 
cover the opinion regarding special 
adaptive housing, should be associated 
with the claims file.

2.  The veteran should be afforded a VA 
orthopedic and neurologic examination to 
ascertain the extent of impairment 
attributable to his service-connected 
disabilities of the lower extremities, 
particularly with respect to locomotion 
and any possible loss of use of any 
extremity.  The examiner should report 
whether the veteran has lost the use of 
his lower extremities so as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  (The 
term "preclude locomotion" means a 
necessity for regular and constant use of 
braces, crutches, canes, or a wheelchair 
as a normal mode of locomotion, although 
occasional locomotion by other methods may 
be possible.)  

The examiner also should report whether 
the veteran retains effective function in 
either foot or whether the veteran would 
be equally well served by an amputation 
stump at the site of election below the 
knee with use of a suitable prosthetic 
appliance.  The determination must be made 
on the basis of the actual remaining 
function of the foot, that is, whether the 
acts such as balance and propulsion can be 
accomplished equally well by an amputation 
stump with prosthesis.

The examiner should also indicate whether 
the veteran has any ankylosis of the knee, 
the extent of shortening of either lower 
extremity or whether he has complete 
paralysis of the external popliteal nerve 
(common peroneal) and footdrop, 
accompanied by characteristic organic 
changes.  

Any indicated tests and studies should be 
performed.  The claims folder should be 
made available to the examiner for review 
in connection with the examination, and 
review of the folder should be confirmed 
by the examiner.  

3.  Thereafter, the RO should review the 
claims file to ensure that requested 
development has been completed and 
readjudicate the claims of entitlement to 
automobile and adaptive equipment or for 
adaptive equipment, and entitlement to 
specially adapted housing or special home 
adaptation.

Unless the benefits sought on appeal are granted, the veteran 
should be provided with a supplemental statement of the case 
and afforded the usual time for response.  
The veteran has the right to submit additional evidence and 
argument on the issues.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The requested 
development must be handled in an expeditious manner.  



_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

 
 
 
 

